EXHIBIT 10.1

AMENDMENT TO AMENDED

AND

RESTATED CREDIT AGREEMENT

(THIRD)

This AMENDMENT (“Amendment”) dated as of April 25, 2006 is by and between
WACHOVIA BANK, NATIONAL ASSOCIATION (formerly known as First Union National
Bank), as an individual Lender and as Lead Arranger and Administrative Agent
(“Wachovia”), BANK OF AMERICA, N.A (formerly known as Fleet National Bank), as
an individual Lender and as Documentation Agent, (“BOA”), BROWN BROTHERS
HARRIMAN & CO., formerly as an individual Lender (“Brown Brothers”, and Wachovia
and BOA in their capacity as individual Lenders are hereinafter, collectively
the “Lenders”, Wachovia in its capacity as the Lead Arranger and Administrative
Agent is hereinafter the “Agent”, and BOA in its capacity as the Documentation
Agent is hereinafter the “Documentation Agent”)) and HOOPER HOLMES, INC., a New
York corporation (“Borrower”).

W I T N E S S E T H:

WHEREAS, the Borrower, Lenders, Agent and the Documentation Agent are parties to
a certain Amended and Restated Revolving Credit and Term Loan Agreement dated as
of October 29, 1999 (said agreement, as amended by a certain Amendatory Letter
Agreement dated as of July 10, 2000, as further amendment by a certain Amendment
thereto dated as of May 15, 2001, as further amended by an Amendatory Letter
dated October 16, 2002, as further amended by a certain Amendment thereto dated
as October 30, 2003, as further modified by a certain Notice of Default,
Reservation of Rights, Amendatory Letter and Security Agreement dated April 6,
2006 (the “April 2006 Letter Agreement”) and as further amended and modified
from time to time, the “Credit Agreement”) and certain other Credit Documents
executed and delivered in connection therewith; and

WHEREAS, the Lenders and the Borrower have agreed to restructure the Revolving
Credit Facility and certain of the financial and other covenants set forth in
the Credit Agreement, and in connection with said restructuring Brown Brothers
will be exiting the Facilities provided under the Credit Agreement, in each case
subject to the terms and conditions herein set forth.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

1. Defined Terms; Effect of Amendment.

(a) Unless otherwise modified hereby, all capitalized terms used herein which
are defined in the Credit Agreement, and not otherwise defined herein, are used
herein as defined in the Credit Agreement. All capitalized terms used herein
which are defined in the Credit Agreement and modified herein shall have the
meaning assigned to such terms in the Credit Agreement as so modified.

 

1



--------------------------------------------------------------------------------

(b) This Amendment is an amendment to the Credit Agreement. Unless the context
of this Amendment otherwise requires, the Credit Agreement and this Amendment
shall be read together and shall have effect as if the provisions of the Credit
Agreement and this Amendment were contained in one agreement. After the
effective date of this Amendment, all references in the Credit Agreement to the
“Credit Agreement”, “this Agreement”, “hereto”, “hereof”, “hereunder” or words
of like import referring to the Credit Agreement shall mean the Credit Agreement
as amended by this Amendment, and all references in the Notes and the other
Credit Documents to the Credit Agreement shall mean the Credit Agreement as
amended by this Amendment.

2. (a) Acknowledgment of Amounts Outstanding. The Borrowers acknowledges and
agrees that (i) the outstanding principal balance under the Revolving Loans is
$[0.00] and the Letter of Credit Outstandings is $[0.00], in each case, as of
April 24, 2006 and (ii) Term Loan has been fully borrowed and repaid and
therefore may not be reborrowed. The Borrower further acknowledge and agree that
such amounts outstanding, if any, under the Revolving Loans and the
reimbursement obligation in respect of the Letter of Credit Outstandings are the
valid and binding obligations of the Borrower, enforceable against it in
accordance with the terms of the Credit Documents, and that, as of the date
hereof, there are not claims, set-offs or defenses to the payment thereof.

(b) Waiver of Claims and Defenses; Release and Reservation of Rights.

(i) The Borrower agrees that, as of the date hereof, it does not have any claim,
counterclaim, cause of action or defense of any kind by way of offset or
otherwise to the payment and satisfaction in full of the Loans or any
reimbursement obligation. The foregoing notwithstanding, to the extent that any
such a claim or defense may or does exist, as of the date hereof, the Borrower
waives and releases any and all such claims, counterclaims, causes of action and
defenses.

(ii) The Borrower further waives and releases and affirmatively agrees not to
allege or otherwise pursue, in any manner, any and all defenses, affirmative
defenses, counterclaims, claims, causes of action, set-offs or other rights that
it may have as of the date hereof to contest: (i) any provision of the Credit
Agreement and other Credit Documents; (ii) the rights of the Agent or any of the
Lenders to all rents, issues, profits, products and proceeds of the collateral
for the Loans or reimbursement obligations; (iii) the liens for the benefit of
the Agent and the Lenders in any property (whether real or personal, tangible or
intangible), right or other interest, now or hereafter arising in connection
with the collateral for the Loans or reimbursement obligations; and (iv) any and
all acts or omissions of the Agent or any Lender in administering the amounts
outstanding under the Credit Agreements or otherwise. The Borrower fully and
forever releases and discharges the Agent and each Lender from any and all
claims or liability of any kind or nature with respect to any of the foregoing
matters.

(iii) The Agent and the Lenders expressly reserves all of their rights and
remedies under the Credit Documents with respect to all issues of non-compliance
with the Credit Agreement (other than to the extent waived or consented to
pursuant to the Waiver Letter, as defined below), and further reserves their
right to respond to such instances of

 

2



--------------------------------------------------------------------------------

non-compliance in any manner that they may deem necessary or appropriate under
those specific circumstances.

3. Amendments to Credit Agreement.

(a) The definition of “Applicable Margin” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Applicable Margin shall mean (A) with respect to Prime Rate Loans, plus 25
basis points (0.25%), (B) with respect to LIBOR Loans, plus 150 basis points
(1.50%) and (C) as used to determine the commitment fee pursuant to Section 3.02
hereof, plus 25 basis points (.25%). Notwithstanding the foregoing, at all times
during which there exists a Default or Event of Default, the Applicable Margin
(A) with respect to Prime Rate Loans, and LIBOR Loans, shall be determined by
reference to 2.07(a), and (B) as used to determine the commitment fee pursuant
to Section 3.02 hereof, shall be plus 50 basis points (.50%).”

(b) The definition of “Maximum Available Revolving Credit Amount” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Maximum Available Revolving Credit Amount shall mean Fifteen Million Dollars
($15,000,000), less any reduction to said Maximum Revolving Credit Amount
pursuant to Section 2.04 hereof.”

(c) Clause (x) of the definition of “Permitted Investments” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(x) any other form of investment in any Person so long as the consideration
paid or exchanged by the Borrower for such investment (whether in cash or the
value of payment-in-kind) does not exceed in the aggregate for all such
investments on amount equal to $500,000 minus the aggregate outstanding amount
advanced to officers by the Borrower pursuant to Section 8.11 hereof.”

(d) The definition of “Revolving Credit Commitments” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

“Revolving Credit Commitment shall mean, with respect to each Lender, the amount
set forth opposite such Lender’s name under the heading Revolving Credit
Commitment on SCHEDULE A attached hereto and made a part hereof, which is such
Lender’s Pro Rata Share of the Maximum Available Revolving Credit Amount that
such Lender has agreed to advance hereunder, as the same may be (i) reduced from
time to time pursuant to Section 2.04 hereof or (ii) adjusted from time to time
as a result of assignments to and from the Lenders pursuant to Section 11.08
hereof.”

(e) The definition of “Revolving Credit Expiration Date” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

3



--------------------------------------------------------------------------------

“Revolving Credit Expiration Date shall mean January 2, 2007.”

(f) Section 2.02 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“2.02 Revolving Credit Payments and Maturity. The aggregate unpaid principal
amount of the Revolving Credit Loans, all accrued but unpaid interest thereon,
and any fees payable hereunder, shall mature and be due and payable on the
Revolving Credit Expiration Date.”

(g) Section 6.02 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“6.02 Use of Proceeds; Margin Regulation. The proceeds of the Revolving Credit
Loans shall be used only for the following purposes: (i) to finance the
Borrower’s accounts receivable and (ii) in connection with the Borrower’s other
short-term working capital needs and other corporate purposes. The Letters of
Credit shall be used solely to support Permitted L/C Obligations. The Borrower
is not engaged in the business of extending credit for the purpose of buying or
carrying “margin stock” (within the meaning of Regulation U issued by the Board
of Governors of the Federal Reserve System). Neither the making of any Loan, the
issuance of any Letter of Credit, nor the use of the proceeds thereof, will
violate or be inconsistent with the provisions of Regulation G, T, U or X of the
Board of Governors of the Federal Reserve System”

(h) The reference to “one hundred (100) days” appearing in the first clause of
Section 7.03 (i) of the Credit Agreement is hereby amended to be a reference
“one hundred and twenty (120) days.”

(i) There shall be added to Section 7.03 of the Credit Agreement a new clause
(viii) that shall read as follows:

“(viii) as soon as possible and in any event within 30 days of each calendar
month that is not also the end of a fiscal quarter of the Borrower, management
prepared Consolidated and consolidating financial statements, including but not
limited to, a balance sheet, income statement and cash flow statement prepared
in accordance with GAAP, consistently applied and in form and substance
satisfactory to the Agent for the month and the period commencing at the end of
previous fiscal year and ending with the end of such month, together with a
compliance certificate pertaining to the month then ended but otherwise
substantially similar to the certificate delivered pursuant to Section 7.04
hereof.”

 

4



--------------------------------------------------------------------------------

(j) Clause (f) of Section 8.02 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(f) Liens in favor of any Person (whether or not the seller of such assets)
upon property or assets of the Borrower or any of its Subsidiaries incurred
solely for the purpose of financing the acquisition of any such assets,
provided, no such Lien shall extend to or over any property or asset other than
the property being acquired and provided, further that (i) the aggregate
principal amount of the Indebtedness at any one time outstanding secured by such
Liens shall not exceed $500,00.00 and (ii) the incurrence of any such
Indebtedness shall not otherwise be prohibited by the terms of this Agreement;
and”

(k) Section 8.03 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows

“8.03 Sale of Assets; Liquidation; Merger; Acquisitions. Convey, lease, sell,
transfer or assign any assets or properties presently owned or hereafter
acquired except dispositions of inventory in the ordinary course of business for
value received and such other dispositions of assets and properties that are not
material to the business or operations of the Borrower or any of its
Subsidiaries, if such asset or property is replaced with reasonable promptness
or is otherwise obsolete; liquidate or discontinue its normal operations with
intent to liquidate; enter into any merger or consolidation; or acquire all or
substantially all of the assets, stock or other equity interests of another
entity.

(l) Section 8.05 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“8.05 Dividends. Declare or make any dividend payment or other distribution of
assets, properties, cash, rights, obligations or securities on account of any
shares of any class of stock of the Borrower.”

(m) Section 8.05A of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“8.05A Special Stock Purchase Provisions. Purchase, redeem or otherwise acquire
the value (or permit any Subsidiary to do so) any share of any class of stock of
the Borrower or any warrants, rights or options to acquire any such shares, now
or hereafter outstanding

(n) Section 8.10 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“8.10 Loans and Advances Generally. Other than loans and advances to officers
permitted pursuant to Section 8.11 hereof, loan or make advances, or other forms
of extensions of credit, to any Subsidiary or Affiliate of the Borrower, or any
other Person (other than as permitted under Section 8.9 hereof) in excess of
$500,000 outstanding at any time; provided, however, that the Borrower shall be
permitted to make loans, advances and other forms of extensions of credit to any
of its Subsidiaries without limit so long as such Subsidiary is also a Guarantor
of the Obligations.”

 

5



--------------------------------------------------------------------------------

(o) Section 8.11 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“8.11 Loans and Advances to Officers. Loan or make advances, or other forms of
extensions of credit, to any officer, director or shareholder (a “control
person”) of the Borrower (or any control person of any Subsidiary or Affiliate
of the Borrower), other than at arm’s length and/or commercially reasonable
terms or which in the aggregate for all such loans and advances do not exceed
$500,000 outstanding at any time.”

(p) Section 8.14 of the Credit Agreement is deleted in its entirety and replaced
with the following new Section 8.14:

“8.14 Minimum Consolidated Pre-Tax Income. Permit its pre-tax income (determined
in accordance with GAAP) for the following months to be less than the amounts
set forth such month:

 

April 30, 2006

   $ 600,000  

May 31, 2006

   $ 600,000  

June 30, 2006

   $ 800,000  

July 31, 2006,

   $ 800,000  

August 31, 2006 and each month thereafter

   $ 900,000 ”

(q) Section 8.15 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“8.15 Consolidated Fixed Charge Coverage Ratio. Permit its Consolidated Fixed
Charge Coverage Ratio to be less than (i) 0.65 to 1.00 as of the quarter ending
March 31, 2006, (ii) 1.20 to 1.00 as of the quarter ending June 30, 2006, and
(iii) 1.50 to 1.00 as of the end of each quarter thereafter, measured on an
actual year-to-date basis.”

(r) Section 8.16 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“8.16 Consolidated Funded Debt to EBITDA Ratio. Permit its Consolidated Funded
Debt to EBITDA Ratio to exceed at any time 2.50 to 1.00, measured on a quarterly
basis for the relevant Test Period; provided, however, that, anything to the
contrary set forth in this Agreement notwithstanding, the EBITDA component of
said ratio (the EBITDA Component) for the fiscal quarters ending March 31,
2006, June 30, 2006 and September 30, 2006, shall be calculated as follows:
(i) for the fiscal quarter ending March 31, 2006, the EBITDA Component shall be

 

6



--------------------------------------------------------------------------------

the Borrower’s Consolidated EBITDA for the fiscal quarter ended March 31, 2006,
multiplied by four (4), (ii) for the fiscal quarter ending June 30, 2006, the
EBITDA Component shall be the sum of the Borrower’s Consolidated EBITDA for the
fiscal quarter ended March 31, 2006 plus the Borrower’s Consolidated EBITDA for
the fiscal quarter ended June 30, 2006, multiplied by two (2), and (iii) for the
fiscal quarter ending September 30, 2006, the EBITDA Component shall be the sum
of the Borrower’s Consolidated EBITDA for the fiscal quarter ended March 31,
2006 plus the Borrower’s Consolidated EBITDA for the fiscal quarter ended
June 30, 2006 plus the Borrower’s Consolidated EBITDA for the fiscal quarter
ended September 30, 2006, multiplied by one and one-third (1.33).”

(s) There shall be added to this Credit Agreement a new SCHEDULE A in the form
attached hereto and made a part hereof.

(t) Annex I attached to the Credit Agreement is hereby deleted and replaced with
Annex I attached hereto.

4. New Notes, Exit of Brown Brothers. To reflect the reduced Maximum Available
Revolving Credit Amounts, the adjusted Revolving Credit Commitment and the exit
of Brown Brothers from the Facilities, the Borrower shall issue new Revolving
Credit Notes to Wachovia and BOA in substantially the form of EXHIBIT “A-1” and
“A-2” respectively and Brown Brothers shall return its Revolving Credit Note to
the Borrower for cancellation. For all purposes under the Credit Agreement and
the other Credit Documents, all references to the “Revolving Credit Notes” shall
mean the Notes issues hereunder. Upon the effectiveness of this Amendment,
(i) Brown Brothers hereby acknowledges that it is no longer a “Lender” under the
Credit Agreement and therefore shall no longer be entitled to the benefits of a
Lender under the Credit Agreement or any other Credit Document and (ii) the
Borrower hereby acknowledges and agrees that any commitment to lend or any other
obligation of Brown Brothers under any Credit Document is forever terminated and
discharged. Brown Brothers further acknowledges that as of the date hereof,
there are no Obligations owing to it under the Credit Agreement or any other
Credit Document.

5. Full Force and Effect. Except as expressly modified by this Amendment, all of
the terms and conditions of the Credit Agreement shall continue in full force
and effect, and all parties hereto shall be entitled to the benefits thereof.
This Amendment is limited as written and shall not be deemed (i) to be an
amendment of or a consent under or waiver of any other term or condition of the
Credit Agreement or (ii) to prejudice any right or rights which the Lenders now
have or may have in the future under or in connection with the Credit Agreement
or such other agreements.

6. Representations and Warranties. In order to induce the Lenders to enter into
this Amendment, the Borrower makes the following representations and warranties
to the Lenders, which shall survive the execution and delivery hereof:

 

  (i)

The execution and delivery of this Amendment has been authorized by all
necessary corporate action on its part, this Amendment has been duly executed
and delivered by it, and this Amendment and the Credit

 

7



--------------------------------------------------------------------------------

 

Agreement, as amended hereby, constitutes the legal, valid and binding
obligations of it enforceable against it in accordance with its terms subject to
applicable bankruptcy, insolvency, reorganization and other laws affecting
creditors’ rights generally, moratorium laws from time to time in effect and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);

 

  (ii) Except as set forth in the Waiver Letter (as defined below), no Event of
Default has occurred and is continuing under the Credit Agreement, and no event
has occurred which, with notice, lapse of time or both, would constitute such an
Event of Default; and

 

  (iii) The representations and warranties set forth in the Credit Agreement and
the other Credit Documents are true and correct as of the date hereof in all
material respects.

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and all which
when taken together shall constitute one and the same agreement.

8. Governing Law. This Amendment, including the validity thereof and the rights
and obligations of the parties hereunder, shall be construed in accordance with
and governed by the laws of the State of New Jersey.

9. Conditions Precedent. This Amendment shall not be effective until (1) the
Agent shall have received counterparts of this Amendment, duly executed by all
of the parties hereto, (2) the Agent shall have received new Revolving Credit
Notes for Wachovia and BOA substantially in the term of EXHIBIT A-1 and A-2,
respectively, in each case duly executed by the Borrower, (3) the Agent shall
have received a Security Agreement restating the grant of the security interest
granted to the Agent (for the benefit of the Lenders) set forth in the April 6,
2006 Letter Agreement, and all matters incidental thereto set forth in said
letter, (4) the Agent shall have received a fully executed copy of the Waiver
Letter dated as of even date herewith (the “Waiver Letter”) regarding certain
defaults under the Credit Agreement, (5) the Agent shall have received an
opinion of counsel to Borrower regarding the due authorization, execution and
delivery of this Amendment and the above referenced security agreement, and such
other matters as the Agent may require, and otherwise in form and substance
satisfactory to it, (6) the Agent shall have received secretary certificates,
incumbency certificates and good standing certificates for the Borrower and the
Guarantors substantially the same as the like items delivered by the Borrower
pursuant to Section 5.01(a)(iv), (vi) and (vii) of the Credit Agreement, (7) the
Borrower shall have paid to the Agent for the ratable account of Wachovia and
BOA a non-refundable waiver and modification fee of $100,000, and (8) the
Borrower shall have paid all reasonable fees and expenses of the Agent’s counsel
incurred in connection with the preparation, negotiation, execution and delivery
and review of this Amendment.

10. Execution Certification. The parties hereto certified that this Amendment
was executed and delivered in the State of New Jersey,

 

8



--------------------------------------------------------------------------------

11. OFAC Provisions. None of the Borrower, any Guarantor, any Subsidiary of the
Borrower or any Guarantor nor any affiliate of the Borrower or any Guarantor is
(i) named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control available at http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or
(ii) (A) an agency of the government of a country, (B) an organization
controlled by a country, or (C) a person resident in a country that is subject
to a sanctions program identified on the list maintained by the U.S. Department
of the Treasury’s Office of Foreign Assets Control and available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person, and the proceeds from the loan will not be used to fund
any operations in, finance any investments or activities in, or make any
payments to, any such country, agency, organization or person.

12. Patriot Act Notice. To help combat the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person who opens an
account with any such institution. For purposes of this Section, account shall
be understood to include loan accounts related to the Facilities.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.

 

   

Borrower:

WITNESS OR ATTEST

    HOOPER HOLMES, INC. By:  

/s/ Robert Jewett

   

By:

 

/s/ Joseph A. Marone

 

Name: Robert Jewett

     

Name: Joseph A. Marone

 

Title: Senior Vice President, General

         Counsel & Secretary

     

Title: VP and Acting CFO

   

Lenders:

   

WACHOVIA BANK, NATIONAL BANK,

(formerly known as First Union National Bank)

As Agent and Lender

     

By:

 

/s/ James J. Petronchak

       

Name: James J. Petronchak

       

Title: SVP

   

BANK OF AMERICA, N.A.

(formerly known as Fleet National Bank),

As Documentation Agent and Lender

     

By:

 

/s/ Laura H. McAulay

       

Name: Laura H. McAulay

       

Title: Senior Vice President

   

BROWN BROTHERS HARRIMAN & CO.

As a former Lender and as to the matters

set forth in Section 4 only

     

By:

 

/s/ J. Edward Hill

       

Name: J. Edward Hill

       

Title: Managing Director

[SIGNATURE PAGE CONTINUES]

 

10



--------------------------------------------------------------------------------

THIS AMENDMENT IS

ACKNOWLEDGED AND CONSENTED TO

   

WITNESS OR ATTEST

   

HOOPER INFORMATION SERVICES, INC.

As Guarantor

By:  

/s/ Robert W. Jewett

   

By:

 

/s/ Joseph A. Marone

 

Name: Robert W. Jewett

     

Name: Joseph A. Marone

 

Title: Senior VP,

         General Counsel & Secretary

     

Title: VP & Acting CFO

   

HOOPER EVALUATIONS, INC.

    (d/b/a D&D Associates, Allegiance Health,

    Michigan Evaluation Group and Medimax)

     

By:

 

/s/ Joseph A. Marone

       

Name: Joseph A. Marone

       

Title: VP & Acting CFO

    HERITAGE LABS INTERNATIONAL LLC      

By:

 

/s/ Joseph A. Marone

       

Name: Joseph A. Marone

       

Title: VP & Acting CFO

    HOOPER DISTRIBUTION SERVICES, LLC.      

By:

 

/s/ Joseph A. Marone

       

Name: Joseph A. Marone

       

Title: VP & Acting CFO

    MID-AMERICA AGENCY SERVICES, INC.      

By:

 

/s/ Joseph A. Marone

       

Name: Joseph A. Marone

       

Title: VP & Acting CFO

    TEG ENTERPRISES, INC.      

By:

 

/s/ Joseph A. Marone

       

Name: Joseph A. Marone

       

Title: VP & Acting CFO

 

11



--------------------------------------------------------------------------------

SCHEDULE A

REVOLVING CREDIT COMMITMENTS

 

LENDER

   REVOLVING CREDIT
COMMITMENT    PRO RATA SHARE  

Wachovia Bank, National Association

   $ 8,250,000    55 %

Bank of America, N.A.

   $ 6,750,000    45 %

Total Commitments:

   $ 15,000,000   

 

12



--------------------------------------------------------------------------------

ANNEX I

(REVISED AS OF 4/25/06)

BORROWER TO PROVIDE

 

13